Citation Nr: 0526145	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  04-29 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to a compensable evaluation for service-connected 
left ear hearing loss.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

J. W. Loeb





INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1975.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Atlanta, Georgia (RO).  

The issue on appeal is remanded to the RO via the Appeals 
Management Center in Washington, DC.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  In particular, VA's 
statutory "duty to notify" requires that VA notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA.  VA is also required to notify a 
claimant of the evidence needed to substantiate the claim.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, no letter has been sent from the RO to the 
veteran discussing either the evidence to be provided by VA 
and by the veteran on the issue on appeal or the evidence 
needed to substantiate a claim for an increased rating.  
Consequently, there is no notice of the evidentiary 
requirements on the issue on appeal.  Id.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Circuit Court) in Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the RO 
because the record does not show that the veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.  

Although a personal hearing was scheduled for the veteran in 
December 2004, before the Board in Washington, D.C., it was 
requested in a November 2004 statement from the veteran's 
representative that the hearing be changed to a 
videoconference hearing.  Such a hearing not been scheduled.  
Accordingly, the veteran was not provided an opportunity to 
present testimony at a videoconference hearing before the 
Board, as requested.

Based on the above, this case is being remanded for the 
following actions:  

1.  The RO must take appropriate steps 
to ensure that the veteran is provided 
notification under the VCAA of the 
evidence to be provided by VA and of 
evidence that must be provided by the 
veteran, as well as notification of the 
evidentiary requirements for 
substantiating his claim for an 
increased evaluation for service-
connected hearing loss in the left ear.  

2.  The RO should place the veteran's 
name on the docket for a videoconference 
hearing before the Board at the RO.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).




